DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claim 10 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The pressure in.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (20140275368) in view of Takamura (2018/0291200).
	Regarding claim 1, He et al. discloses a method of forming a molded polycarbonate composition (abstract), the method comprising:
	Injecting a composition into a mold to form the molded polycarbonate composition (para 274), the composition comprising:
		About 50 wt% to about 98 wt of polycarbonate, based on the total weight of the composition; and
		About 2.0 wt% to about 50 wt% of a polycarbonate-polysiloxane copolymer, based on the total weight of the composition (claims 1-2); and
	Releasing the molded polycarbonate composition form the mold (abstract);
	Wherein the composition comprises a melt flow volume rate of at least about 25 cm3/10 min as measured according to ISO 1133 at 300 degree Celsius and 1.2 kg (see para 413, table 4, 6).
	He et al. does not teach wherein the mold comprises at least one draft angle of about 0.1 degrees to about 7 degrees. However, Takamura teaches articles with small draft angles of 0-0.5 degrees which exhibits highly effective mold release (para 2, 9, 44-45, 66 and claim 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the draft angle of the mold depending on the mold release property of the composition in the method of He et al. since Takamura teaches that compositions with good mold release requires smaller draft angles.
	Regarding claims 2 and 18, He et al. discloses wherein the composition further comprises about 0.1 wt% to about 1.0 wt% of at least one mold release agent, based on the total weight of the composition (see para 237-239). 
	Regarding claims 3 and 19, Takamura teaches wherein the at least one draft angle is about 0.1 degrees to about 3 degrees (para 2, 9, 44-45 66 and claim 18).
	Regarding claim 4, He et al. discloses wherein the polycarbonate comprises a first polycarbonate having a weight average molecular weight of at least 20,000 g/mol and a second polycarbonate having a  weight average molecular weight of less than 20,000 g/mol, as determined by gel permeation chromatography using polycarbonate standards (claims 6 and 10). 
	Regarding claims 5 and 20, He et al. discloses wherein the composition comprises:
	About 74.7 wt% to about 97.4 wt% of the polycarbonate;
	About 2.5 wt% to about 25 wt% of the polycarbonate-polysiloxane copolymer (claim 1-2, para 5-7, 9-11, 58, 71, 78-79, 92, 99, 123); and
	Further comprises about 0.1 wt% to about 0.3 wt% of a mold release agent, wherein all amounts are based on the total weight of the composition (para 237-239).
	Regarding claim 6, He et al. discloses wherein the composition has a siloxane content of about 0.5 wt% to about 4 wt%, based on the total weight of the composition (claim 1 and 31). 
	Regarding claim 7, He et al. discloses wherein the siloxane content is about 1 wt% to about 2 wt%, based on the total weight of the composition (claim 1 and 31).
	Regarding claim 8, He et al. discloses wherein the polycarbonate-polysiloxane copolymer has a siloxane content of about 4 wt% to about 25 wt%, based on the weight of the polycarbonate-polysiloxane copolymer (claim 31 and para 147). 
	Regarding clam 9, He et al. discloses wherein a molar ratio of the first polycarbonate to the second polycarbonate is about 1.4:1 to about 3.2:1 (claim 1, 6 and 10). 
	Regarding claim 10, He et al. disclosed wherein the injecting further comprises:
	Feeding the composition into a heated barrel of an injection molding machine;
	Melting the composition in the injection molding machine to form a melted composition;
	Injecting the melted composition at elevated pressure into a mold cavity; and
	Cooling the melted composition in the mold cavity to form the molded polycarbonate composition (para 274, 367, 410, claim 55).
	Regarding claim 11, He et al. discloses wherein the polycarbonate has a melt flow rate of greater than about 30 cm3/10 min, as measured according to ISO 1133 at 300 degree Celsius and 1.2 kg (see para 413, table 4, 6).
	Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the demolding force to less than about 400 N in the method of He et al. since He et al. teaches the molded sample of the thermoplastic composition exhibits a slower mold ejection pressure compared to a reference composition (see claim 1).
	Regarding claim 14, He et al. discloses wherein the polycarbonate comprises a first polycarbonate having a weight average molecular weight of 20,000 g/mol to about 23,000 g/mol and a second polycarbonate having a weight average molecular weight of about 18,000 g/mol to about 19,500 g/mol, as determined by gel permeation chromatography using polycarbonate standards (claims 6 and 10).
	Regarding claim 16, He et al. discloses wherein the mold is configured to produce a bezel, frame, housing, reflector, mobile phone housing or cup (para 275-278, 367, 418 and claim 55). 
	Regarding claim 17, He et al. discloses a method of decreasing draft angle in a mold for producing a molded polycarbonate composition (abstract), the method comprising:
	Injecting a composition into a mold to produce the molded polycarbonate composition (para 274), the composition comprising about 50 wt% to about 98 wt of polycarbonate and about 2.0 wt% to about 50 wt% of a polycarbonate-polysiloxane copolymer, each based on the total weight of the composition (claims 1-2); and
	Releasing the molded polycarbonate composition form the mold (abstract).
	He et al. does not teach wherein the mold comprises at least one draft angle of about 0.1 degrees to about 7 degrees. However, Takamura teaches articles with small draft angles of 0-0.5 degrees which exhibits highly effective mold release (para 2, 9, 44-45, 66 and claim 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the draft angle of the mold depending on the mold release property of the composition in the method of He et al. since Takamura teaches that compositions with good mold release requires smaller draft angles.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in view of Takamura as applied to claim 1 above, and further in view of Martinez Canovas et al. (US 10,449,344).
	Regarding claim 12, He et al. does not positively teach wherein the composition has a coefficient of friction of less than about 20 as determined by UL 410. However, Martinez Canovas et al. teaches a polycarbonate-polycarbonate/polysiloxane copolymer composition which exhibits excellent release, as measured by ejection force and coefficient of friction (col. 11, line 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coefficient of friction in the method of He et al. in order to optimize the mold release of the composition.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in view of Takamura as applied to claim 1 above, and further in view of Sharifl (WO2016/016850).
	Regarding claim 15, He et al. does not positively teach wherein the composition has a Fries number of about 200 ppm or higher by weight, based on the total weight of the composition. However, Sharifl teaches a polycarbonate composition with a Fries content of from 200 ppm to 2750 ppm (para 7 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the Fries number in the method of He et al. since Sharifl teaches that polycarbonate composition having a fries content of over 200 ppm is desirable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742